Motions Disposed, Appeal Dismissed, and Memorandum Opinion filed January
26, 2021.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-20-00671-CR

                     LEXTER KENNON KOSSIE, Appellant

                                             V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 185th District Court
                              Harris County, Texas
                          Trial Court Cause No. 679887

                             MEMORANDUM OPINION

       This is an attempted appeal from “the trial court’s failure to hold a hearing”
on appellant’s “Motion For New Trial Out-of-Time,” which was filed on June 22,
2020.1 No order denying appellant’s request for a hearing appears in the record. We
lack appellate jurisdiction absent a written order. See State v. Sanavongxay, 407

       1
         We affirmed appellant’s conviction in 1997. Kossie v. State, No. 14–94–01171–CR; 1997
WL 109996 (Tex. App.—Houston [14th Dist.] Mar. 13, 1997, no pet.) (not designated for
publication).
S.W.3d 252, 258–59 (Tex. Crim. App. 2012).

      On December 10, 2020, we notified the parties of our intent to dismiss this
appeal (“the First Appeal”) unless appellant demonstrated, within 21 days, that the
court has jurisdiction. In response, appellant filed a motion to hold this appeal in
abeyance because the trial court had since signed an order denying his request for a
hearing. He contended his notice of appeal was premature and should be deemed
filed on the date the trial court signed the order. See Tex. R. App. P. 27.1(b).

      On December 22, 2020, appellant filed a notice of appeal from that order. No.
14-21-00008-CR, Kossie v. State (“the Second Appeal”).

      On January 7, 2021, the State filed a motion to dismiss the First Appeal for
lack of jurisdiction on the ground that an order denying a request for a hearing is not
immediately appealable. Appellant filed an objection to that motion, again urging us
not to dismiss the First Appeal but to consider his notice of appeal premature and/or
to consolidate the First Appeal with the Second Appeal.

      Appellant’s filing of the Second Appeal moots the First Appeal. Further, the
lack of a signed order in the First Appeal deprives this court of jurisdiction.

      We order as follows:

      1. We dismiss the First Appeal on our motion.
      2. Appellant’s motion to hold the First Appeal in abeyance, the State’s
         motion to dismiss the First Appeal, appellant’s objection to the State’s
         motion to dismiss, and the State’s motion to extend time to file its brief are
         denied as moot.

      3. The Second Appeal remains pending. Any jurisdictional defect in the
         Second Appeal will be addressed separately.




                                           2
                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3